In the

    United States Court of Appeals
               For the Seventh Circuit
                  ____________________
No. 13-3661
DEBRA KAUFFMAN,
                                          Plaintiff-Appellant,

                             v.

PETERSEN HEALTH CARE VII, LLC, doing business as MASON
 POINT,
                                       Defendant-Appellee.
                  ____________________

            Appeal from the United States District Court
                 for the Central District of Illinois.
  No. 2:12-cv-02079-MPM-DGB— Michael P. McCuskey, Judge.
                  ____________________

  ARGUED SEPTEMBER 18, 2014 — DECIDED OCTOBER 16, 2014
                ____________________

    Before WOOD, Chief Judge, and POSNER and MANION, Cir-
cuit Judges.
   POSNER, Circuit Judge. This is a suit under the Americans
with Disabilities Act, which so far as pertains to this case
forbids an employer to discriminate against “a qualified in-
dividual,” 42 U.S.C. § 12112(a), defined as “an individual
who, with or without reasonable accommodation, can per-
form the essential functions of the employment position that
2                                                  No. 13-3661


such individual holds or desires.” § 12111(8). The plaintiff
began working as one of two hairdressers (also doing mani-
cures) at Mason Point in 1981. Mason Point is a large nursing
home located in the countryside outside the town of Sulli-
van, in south-central Illinois. Mondays and Tuesdays the
plaintiff would wheel residents one by one in their wheel-
chairs from their rooms to the nursing home’s beauty shop,
do their hair, then wheel them back to their rooms. On the
other days of her four-day workweek she mainly did the
hair of residents who could get to the beauty parlor under
their own steam and of residents confined to their rooms, so
on those days she rarely had to push wheelchairs. She had
some duties that were unrelated both to hairdressing and
wheelchairs, such as cleaning out the birdcages in the nurs-
ing home, helping out in the laundry, and carrying breakfast
trays to residents.
    The focus of concern in this litigation is her wheeling du-
ties. The residents whom she wheeled ranged in weight
from 75 to 400 pounds; she estimated their average weight at
120 pounds. A lot of wheeling is involved, because as shown
in the aerial map below the nursing home consists of several
scattered buildings. Although the beauty parlor (BLD 3 in
the diagram) is centrally located, it is about 500 feet from the
farthest residential building (BLD 13). The plaintiff esti-
mated that it usually took her no more than two or two and
a half minutes to wheel a resident to the beauty parlor even
from that building. But probably it took longer. For she said
that on her journeys to and from the beauty parlor residents
would often stop to talk to her or her passenger. And some
of the corridors in the nursing home have ramps, which the
wheelchairs must traverse. The other hairdresser confirmed
the plaintiff’s time estimate, but probably meant that two to
No. 13-3661                                                 3


two and a half minutes was the average time to wheel a res-
ident from the resident’s room to the beauty parlor, rather
than the time required for the farthest journey.




    In late December 2010 the plaintiff had a hysterectomy
because of what is called uterine prolapse cystocele (cysto-
cele is also called prolapsed bladder): her uterus had slipped
out of its normal position and in doing so had dislodged her
bladder. As part of the operation to remove the uterus, the
bladder was reconstructed and a mesh lining installed in her
abdomen to hold the bladder in place.
    Her doctor gave her written permission to return to work
eight weeks after the operation, but with the notation that
she could not “push over 20 pounds until released to do so,”
a limit raised by the doctor to 50 pounds five months later.
But he didn’t know that her job involved pushing wheel-
chairs; he thought her just a hairdresser. When later she
4                                                 No. 13-3661


mentioned her wheelchair duties to him, he told her “you
can’t be pushing and lifting” people in wheelchairs, because
“over a repetitive time” that would cause her mesh lining to
be torn loose “and you’ll be back in for bladder repair
again.” Although at the oral argument the plaintiff’s lawyer
told us that the weight restriction was later removed and
that her client can now push wheelchairs again (though she
is not doing so), these representations are belied by the
plaintiff’s testimony about her doctor’s warning her not to
push wheelchairs any more, at least occupied wheelchairs.
Piling on the confusion, eventually the doctor informed her
that the restrictions had been lifted, yet in the next sentence
of the same letter (actually a letter addressed “to whom it
may concern re: Debra Kauffman”—the intended recipient
doubtless being her then employer, Mason Point, though she
received a copy) warned that if she did heavy lifting (pre-
sumably including pushing a wheelchair with a person in it),
she might again experience a prolapsed bladder. For what
it’s worth we note that most doctors recommend not lifting
more than 50 pounds ever after the type of surgery she had.
ReedGroup, “Disability Guidelines: Cystocele or Rectocele,”
www.mdguidelines.com/cystocele-or-rectocele (visited Sept.
25, 2014, as were the other websites cited in this opinion).
    We don’t understand the defendant to be denying that
the consequences of the plaintiff’s prolapsed bladder consti-
tuted a disability within the meaning of the Americans with
Disabilities Act: “a physical or mental impairment that sub-
stantially limits one or more major life activities of such in-
dividual.” 42 U.S.C. § 12102(1)(A); see also § 12102(2). A pro-
lapsed bladder impairs not only ability to lift and push but
also vaginal and bladder functions. See ReedGroup, supra.
No. 13-3661                                                   5


   On the basis of the doctor’s warning, the plaintiff advised
the nursing home’s administrator, Darin Wall, that she could
not push residents in wheelchairs any more. She testified at
her deposition that he responded that “we just don’t allow
people to work with restrictions, and you have a restriction
on here … . [A]s long as you’ve got the restriction we can’t
employ you.” She asked him whether someone else might
push the residents to and from the beauty parlor for her, but
he demurred. He testified at his deposition that “we were
not able to accommodate that. It would put a hardship on
the facility to hire somebody to transport the patients from
the beauty shop to the resident’s room and back and forth.
That was something that we were not able to do.”
    After Wall made clear that he would not accommodate
her disability, she quit. Until she was replaced, the remain-
ing hairdresser received assistance from other staff in wheel-
ing the residents to and from the beauty parlor. There is no
suggestion that this diversion of staff from their normal du-
ties was costly to the nursing home or impaired the care
provided the residents.
    In granting summary judgment in favor of the nursing
home, the district judge ruled that wheeling patients to and
from the beauty parlor is an essential part of the hairdress-
ers’ job and therefore there was no reasonable accommoda-
tion to the plaintiff’s disability that would enable her to meet
the employer’s reasonable expectations. Unresolved factual
disputes vitiate the judge’s analysis. While Wall estimated
that wheeling residents occupied 60 to 65 percent of the
plaintiff’s workday, she estimated that it occupied only 6
percent of her time on Mondays, when she would usually
have only 4 to 6 residents whom she had to wheel, and 12
6                                                  No. 13-3661


percent on Tuesdays, when she had 10 or 11 residents to
wheel, and insignificant time the other two days of her work
week. She worked a 35-hour week, but she front-loaded her
hours so that she worked 9.5 hours on Mondays and on
Tuesdays, or 19 hours for the two days. Nine percent ((6% +
12%) ÷ 2) of 19 hours is 1.71 hours. The question would then
be whether her inability to wheel could reasonably be ac-
commodated by assistance from other staff, as seems to have
worked for the other hairdresser after the plaintiff left the
nursing home until a replacement was hired.
    Staff time at the nursing home is approximately 3 hours a
day per resident. The Nursing Home Site, “Mason Point in
Sullivan, Il.,” www.nursinghomesite.com/mason_point_sull
ivan_il#MASON_POINT_Staff_Size. As there are about 100
residents, 3 hours of staff time per resident equates to a total
of 300 hours of staff time a day, or 600 on Monday plus
Tuesday. Fewer than two hours of pushing wheelchairs for a
hairdresser on Monday and Tuesday would thus require less
than one-third of one percent (2 ÷ 600 = .0033) of the avail-
able staff time on those two days. One would think it possi-
ble without disrupting the operation of the nursing home to
assign one member of the staff to push wheelchairs for the
plaintiff on Mondays and another to do the same on Tues-
days. Of course this is on the assumption that the plaintiff’s
estimate of the time she spent wheeling wheelchairs (fewer
than two hours a week) is at least approximately correct, and
it may not be. But it is more realistic than administrator
Wall’s estimate, which has the plaintiff spending almost
two-thirds of her entire workweek pushing wheelchairs back
and forth. Wall was thus way off base in saying (what he
was actually thinking when he was speaking is another mat-
ter) that continuing to employ her would have required hir-
No. 13-3661                                                     7


ing an additional employee to wheel for her. (What is true,
though mentioned by neither party, is that an orderly who
wheeled for her would require a few minutes to walk to the
resident’s room to begin the wheeling and to walk to the
beauty parlor to start wheeling the resident back to her
room.)
    What the best estimate of the plaintiff’s time spent wheel-
ing is can’t be determined on a motion for summary judg-
ment. A trial is required. The district judge thought the dis-
parity in time estimates was not a real dispute because, how-
ever much or little time the plaintiff had spent before her
operation in pushing wheelchairs, it was an essential part of
her job. But it wasn’t essential if it was so small a part that it
could be reassigned to other employees at a negligible cost
to the employer.
    The district judge also thought the plaintiff’s estimate of
the time she had spent pushing wheelchairs “vague and in-
conclusive,” yet he said nothing about the implausibility of
Wall’s estimate of how much time the plaintiff had devoted
to that task. Again the judge was attempting to resolve a
genuine factual dispute without a trial.
   A further problem with the judge’s handling of this case
concerns a dispute over the nursing home’s policy toward
employees who have a disability. When the plaintiff showed
Wall her doctor’s note that forbade her to “push over 20
pounds until released to do so,” neither she nor he knew she
would never be “released” to resume her wheelchair-
pushing duties. She says that Wall told her “we don’t allow
people with restrictions to work.” That would be a violation
of the Act. He testified at his deposition that he told her
“with permanent restrictions.” The judge accepted his testi-
8                                                   No. 13-3661


mony, again apparently forgetting that resolving a testimo-
nial contradiction between depositions requires a trial.
    More important, it’s not true that the fact that a restric-
tion is permanent automatically excuses the employer from
making any attempt to accommodate it. Otherwise an ampu-
tee would never have a right to an accommodation, even if it
involved nothing more costly to the employer than lowering
the sink in the employees’ bathroom. Indeed Wall’s ac-
knowledgment that Mason Point will not retain an employee
who has a permanent restriction (a policy sometimes re-
ferred to as “100% healed”) would if accepted as a defense
read “reasonable accommodation” out of the Americans
with Disabilities Act. Powers v. USF Holland, Inc., 667 F.3d
815, 819 (7th Cir. 2011); Henderson v. Ardco, Inc., 247 F.3d 645,
653 (6th Cir. 2001). “Job restructuring” is one of the accom-
modations that an employer must consider. See EEOC, En-
forcement Guidance: Reasonable Accommodation and Undue
Hardship Under the Americans with Disabilities Act: “Job Re-
structuring,” www.eeoc.gov/policy/docs/accommodation.ht
ml#job. If a minor adjustment in the work duties of a couple
of other employees would have enabled the plaintiff despite
her disability to perform the essential duties of her job as a
hairdresser, the nursing home’s refusal to consider making
such an adjustment was unlawful. We noted in Majors v.
General Electric Co., 714 F.3d 527, 534 (7th Cir. 2013), citing
Miller v. Illinois Dept. of Transportation, 643 F.3d 190, 199–200
(7th Cir. 2011), that “circumstances might exist when em-
ployees working in teams are able to share duties among
themselves, so that such sharing might be a form of reason-
able accommodation.” So minor an adjustment would be
“reasonable.”
No. 13-3661                                                     9


    If an accommodation to an employee’s disability is rea-
sonable, the burden shifts to the employer to “demonstrate
that the accommodation would impose an undue hardship
on the operation of the [employer’s] business.” 42 U.S.C.
§ 12112(b)(5)(A). Mason Point has made no such demonstra-
tion. Wall cited “hardship” only in reference to hiring a new
employee whose only job would be to wheel residents
whose hair was done by the plaintiff to the beauty shop and
back. He did not mention the possibility of diverting some
time of existing employees to that wheeling. There is no
suggestion that the terms of a collective bargaining agree-
ment (if there is one, of which there’s no evidence), or any-
thing else, would have made the slight adjustment (neces-
sary to preserve the plaintiff’s job) of the work routines of a
few members of the nursing home’s staff costly or impracti-
cable. There is only Wall’s assertion that he doesn’t employ
people with permanent work restrictions, regardless of the
gravity of the restrictions or the feasibility and cost of ac-
commodating them.
   A further problem with the district judge’s decision is his
ignoring the requirement that when an employee asks for an
accommodation because of a disability, “the employer must
engage with the employee in an ‘interactive process’ to de-
termine the appropriate accommodation under the circum-
stances.” Bombard v. Fort Wayne Newspapers, Inc., 92 F.3d 560,
563 (7th Cir. 1996); see also 29 C.F.R. § 1630.2(o)(3); Basden v.
Professional Transportation, Inc., 714 F.3d 1034, 1038–39 (7th
Cir. 2013); Barnett v. U.S. Air, Inc., 228 F.3d 1105, 1112–16 (9th
Cir. 2000) (en banc), vacated on other grounds, 535 U.S. 391
(2002). Wall didn’t do that. He did tell the plaintiff that he’d
check with his superiors about accommodating her and get
back to her after he did—but when he did get back to her all
10                                                No. 13-3661


he said was that he couldn’t accommodate her disability.
This left her with no alternative to quitting. He should have
asked her how much of her time at work is spent pushing
wheelchairs, and on the basis of her answer and relevant in-
formation from other employees, such as the other hair-
dresser, have decided whether her disability could be ac-
commodated without undue hardship to the nursing home.
Had he discovered that only a few hours a week were in-
volved, he would have known better than to tell her that
he’d have to hire a new employee just to push wheelchairs
for her.
    And remember that she had other duties besides pushing
wheelchairs and doing residents’ hair. She raised the possi-
bility of switching from hairdressing to full-time work in the
laundry, but Wall brushed off the suggestion, so far as ap-
pears with no consideration of its feasibility. He did not in-
dicate, by the way, that the nursing home has ever at-
tempted to accommodate an employee (the staff numbers
over 40, we were told at the oral argument) who has a dis-
ability.
    And speaking of those 40 employees, we imagine that
some of them are orderlies whose primary duty is wheeling
the residents. For almost three-quarters of the residents are
wheelchair-bound, and most of them surely don’t want to
spend all day in their room. And beauty parlor visits are on-
ly once a week. Should a trial reveal that the only accommo-
dation needed to enable the plaintiff to remain employed by
the nursing home would have been a couple of hours of or-
derly time a week, Wall might have a very hard time prov-
ing that such an accommodation would be a “hardship” to
the nursing home.
No. 13-3661                                             11


   The grant of summary judgment in favor of the defen-
dant is reversed and the case remanded for further proceed-
ings consistent with this opinion.
                                 REVERSED AND REMANDED.
12                                                  No. 13-3661


MANION, Circuit Judge, concurring.
   I agree with the court that a question of fact exists
concerning whether transporting residents to and from the
beauty parlor is an essential job function for hairdressers
working for Mason Point. Thus, I concur in the court’s decision
reversing the district court’s grant of summary judgment to
Mason Point and remanding the case for trial. I write
separately, however, to stress that in determining whether a
task constitutes an essential job function, the percentage of time
spent on the task and the cost to the employer if the task is
reassigned are not necessarily deciding factors. Further, an
employer need not reassign an essential job function to another
employee, although it must, of course, provide reasonable
accommodations to allow a qualified individual with a
disability to perform essential functions.
    Under the ADA, an employer cannot discriminate against
“a qualified individual on the basis of disability.” 42 U.S.C.
§ 12112(a). To be a qualified individual with a disability within
the meaning of the ADA, in addition to being disabled (as
statutorily defined, and not at issue in this case) the individual
must be able “with or without reasonable accommodations,
[to] perform the essential functions of the employment position
… .” 42 U.S.C. § 12111(8). At issue in this case is whether
transporting wheelchair-bound residents to and from the hair
salon at Mason Point is an essential function of the hairdresser
position.
   In determining whether a task is an essential job function,
“a court may consider, but is not limited to, evidence of the
employer’s judgment of a position, written job descriptions
No. 13-3661                                                     13

prepared before advertising or interviewing applicants for the
job, the work experience of past incumbents of the job, and the
work experience of current incumbents in similar jobs.” Basith
v. Cook County, 241 F.3d 919, 927 (7th Cir. 2001) (citing 29 C.F.R.
§ 1630.2(n)(3)). “The amount of time spent on the job
performing the function” is also a factor used to determine
whether a task is an essential function. Id. at 929 n.2 (quoting
29 C.F.R. § 1630.2(n)(3)(iii)).
    In this case, there is a great disparity in the estimates
concerning the amount of time Kauffman spent wheeling
residents to and from the beauty salon. The court stresses this
disparity, as well as the theoretical percentage of time another
staff member would need to spend on that task. But the
amount of time spent on a task is but one factor considered in
determining whether a task is an essential job function. It is not
dispositive because “an essential function need not encompass
the majority of an employee’s time, or even a significant
quantity of time, to be essential.” Basith, 241 F.3d at 929. Thus,
even if Kauffman spent only 1.71 hours pushing wheelchairs,
that task could nonetheless be an essential job function. Id.
(holding that delivery of prescription medications was an
essential function of a Pharmacy Technician II position, even
though it took up “only 45 minutes to an hour of an 8-hour
day”).
   The court hypothesizes that an orderly could easily take
over the task and focuses on the potentially low cost of
reassigning the transporting task to an orderly (or another staff
member). But “[a]n employer need not reallocate the essential
functions of a job, which a qualified individual must perform.”
Basith, 241 F.3d at 929 (quoting Benson Northwest Airlines, Inc.,
62 F.3d 1108, 1112–13 (8th Cir. 1995)). Further, “[t]he fact that
14                                                    No. 13-3661

restructuring is feasible, in itself, is not persuasive evidence one
way or the other that a function is essential to a job.” Basith, 241
F.3d at 930.
    Moreover, it may well be that Mason Point views the time
the hairdresser spends with the resident during the trip to and
from the beauty salon as even more essential than the physical
conveyance of the patient from point A (her room) to point B
(the salon). The weekly trip to the beauty salon might be a
highlight for some of the wheelchair-bound residents,
providing them an opportunity to visit with the hairdresser as
well as to speak with others likewise limited in mobility. As
Kauffman explained at her deposition, she was often stopped
by other residents to chat and also at times pulled aside at the
medical center so the staff could weigh the resident.
    No doubt over time Kauffman became well acquainted
with the residents that she serviced. A resident’s mental
capacity and physical needs will vary. Knowledge acquired by
Kauffman over the years about such things as relatives,
medical conditions, treating physicians, and other interests
promotes conversations that are meaningful to the resident.
Encouraging this type of relationship not only benefits the
resident, but also could be a source of information for Mason
Point. If a resident experiences some mistreatment or neglect,
or if a resident has a personal problem that she would like to
quietly share, discussions during the trip to and from the salon
become an important part of the quality treatment and service
Mason Point would encourage. After all, Kauffman had
worked there for twenty years, and surely she often developed
this kind of friendship. That quality service may be essential
because it benefitted the resident and Mason Point.
No. 13-3661                                                  15

    An orderly could obviously transport the residence just as
easily, but in addition to all of the other personal benefits
mentioned, Mason Point could also reasonably conclude that
it made more sense for the hairdresser to transport the resident
because then any delays in the transport would not affect
anyone else: There would not be another resident waiting to be
picked up at the hair salon, or a hairdresser waiting for the
next resident to arrive. That, in essence, is what Mason Point
argues:
       It does not enhance the quality of life for these
       Residents to be seated in a wheelchair (which
       may or may not be a comfortable position) and
       lined up at Mason Point’s salon. It is better for
       the Resident to be brought down only when
       ready to be served and the beautician is the only
       person capable of determining when she is ready
       to help the next Resident.
An employer is free to determine job responsibilities of its
employees, and “it is not this court’s duty to second-guess that
judgment so long as the employer’s reasons are not
pretextual.” Id. at 929.
    I also have concerns with the court’s focus on Mason
Point’s temporary reassignment of the transportation function
to others while it was short a hairdresser. At most this shows
that reassignment was feasible. More significant, though, is the
fact that when a new hairdresser was hired, the hairdressers
resumed the transport function. Among other things, courts
should consider how, in practice, past and present employees
perform the job. Kauffman, her replacement, and the other
hairdresser (Nancy Burich) were all responsible for
transporting residents to and from their appointments.
16                                                 No. 13-3661

    On remand, the trier of fact will need to evaluate the
totality of facts to determine whether transporting residents
was an essential job function. But even if it is an essential
function, Kauffman may be able to show on remand that a
reasonable accommodation would allow her to transport
residents to and from the salon. The court illustrates as an
accommodation lowering the level of a bathroom sink to allow
an amputee to perform the essential functions of a job. The
court, though, indicates that reassigning the transporting
function is an equivalent accommodation. However, as noted
above, an employer need not reassign an essential job function.
See supra at 13-14. Perhaps more analogous to the sink
situation, though, is the possibility of providing a battery-
operated attendant-controlled wheelchair which would allow
someone with Kauffman’s condition to safely operate it and
traverse the short trip each way without any extra exertion that
would violate the physician’s limitations. Of course this might
be an added expense. But it would meet Mason Point’s goal in
rendering high-quality service to the resident and allow
Kauffman to continue those important relationships that she
has developed over the years. A random pushing assignment
from the orderly pool would be a poor substitute for the
resident’s special relationship with the hairdresser.
Accordingly, if transporting residents is an essential job
function, the court on remand will then also need to consider
whether such an accommodation is reasonable.
     I concur.